Citation Nr: 1816815	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-09 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of death benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2016, the appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 


FINDINGS OF FACT

1. The evidence includes a copy of the divorce decree between the Veteran and the appellant signed in June 2000 and issued in April 2011.  

2. The Veteran's Death Certificate shows that he died in December 2011.  

3. The appellant and the Veteran did not met the requirements for a common law marriage under relevant State law, and for VA purposes, cannot be recognized as having a valid "marriage" for the purposes of payment of monetary benefits.



CONCLUSION OF LAW

As the appellant may not be recognized as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits, the claim on appeal is without legal merit.  38 U.S.C.A. §§ 1310, 1311 (West 2014); 38 C.F.R. §§ 3.1 (j), 3.50, 3.55 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Benefits under Chapters 13 of 38 United States Code, including dependency indemnity compensation (DIC) and other death benefits, may be paid to the surviving spouse of a veteran who died on or after January 1, 1957, who was married to the veteran for one year or more, or for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. 
§§ 1102, 1304; 38 C.F.R. § 3.54.  The same criteria apply to "spouses" attempting to show entitlement to any accrued or pension benefits.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.1000(d)(1). 

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103 (c); 38 C.F.R. 
§ 3.1(j). 

The term "surviving spouse" means a person (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran' death (i.e., continuous cohabitation) except where there was a separation that was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R.
§ 3.50(b).  All four elements are required.

The basic facts in this case are not in dispute.  The record contains a divorce decree, Report of Divorce or Annulment of Marriage, between the Veteran and the appellant from the State of South Carolina.  This record shows that the Veteran and the appellant were married in September 1978, the appellant was the plaintiff, and their divorce was not contested.  The divorce decree was signed on June [REDACTED], 2000.  There is a date stamped showing that it was issued on April [REDACTED], 2011 with a note that "(t)his is a true certification of the facts on file in the Division of Vital Records, SC Department of Health and Environmental Control", signed by both the Commissioner and State Registrar and Assistant State Registrar.  

The record does not show, nor does the appellant allege, that her divorce from the Veteran was not legally valid.  The official certificate of death shows that the Veteran died in December 2011 and that he was divorced at the time of his death.

In June 2014 the appellant testified that she and the Veteran were divorced after 19 years of marriage.  She contended that she should be recognized as the Veteran's surviving spouse as they resided in the State of South Carolina that recognizes common law marriage.  The appellant explained that after she and the Veteran went their separate ways, he went to St. Louis and she remained in South Carolina.  However, after the Veteran became ill he returned to South Carolina in 2010 and lived in her household.  The appellant testified that she and the Veteran had separate bedrooms.  Moreover, and of significant import, she reported that she did not present herself to the general public as being married and referred to the Veteran as her ex-husband whom she was taking care of due to his illness.  She averred that she understood that the Veteran was not her husband and noted that at church people perceived her as taking care of her ex-husband.  

To the extent that the appellant contends that she and the Veteran were in a common law marriage, a common law marriage will be considered a valid marriage for purposes of death benefits if it is recognized under the law of the state where the parties resided at the time of marriage or the laws of the place where the parties resided when the right to benefits accrued.  See 38 C.F.R. §§ 3.1(j); 3.50; 3.205(a)(6).  South Carolina recognizes the validity of common law marriages. 

Under South Carolina law, a common law marriage is formed when there is a mutual agreement between the parties to assume toward each other the relation of husband and wife.  Johnson v. Johnson, 112 S.E.2d 647, 651 (S.C. 1960); see also Rodgers v. Herron, 226 S.C. 317, 335, 85 S.E.2d 104,113 (S.C. 1954) (noting that a common law marriage "depends upon facts and circumstances evidencing a mutual agreement to live together as husband and wife").  Cohabitation is not expressly required to establish a common law marriage under South Carolina law. However, "the circumstantial evidence typically relied upon to establish a common law marriage includes evidence establishing that the parties have lived together for an extended period of time and have publicly held themselves out as husband and wife."  Barker v. Baker, 499 S.E.2d 503, 506-07 (S.C. Ct. App. 1998).

The appellant testified that after she and the Veteran divorced, and that they lived in the same household due to his illness from 2010 until his death in December 2011. However, by her own statement, they did not publically hold themselves out as husband and wife.  The Veteran in his December 2010 claim for VA benefits and in a February 2011 Declaration of Status of Dependents, VA Form 21-686c, indicated that he was married.  However, based on the appellant's testimony discussed above, the Veteran from 2010 until his death in 2011 lived in her household due to his illness but they did not live together as husband and wife.  With great compassion and empathy, the appellant acted as his caregiver.  Furthermore, even though the Veteran indicated that he was married after his divorce decree was signed in June 2000 and before a copy was issued in April 2011, in his August 2011 claim for VA compensation benefits he acknowledged that he was divorced.  Thus prior to his death in December 2011 the Veteran also did not hold himself out to be married.  Additionally, his death certificate lists his marital status as divorced.  

Lastly, although the Veteran's and appellant's children in July 2012 stated that their parents lived together after they were divorced, the aforementioned evidence outweighs any of their implicit or explicit contentions that the Veteran and the appellant had a common law marriage after they divorced.  Based on the foregoing, the Board finds that the evidence of record does not support a finding of a valid common law marriage under South Carolina law between the appellant and the Veteran prior to his death. 

Considering the pertinent evidence in light of the governing legal authority, the evidence shows that the appellant is not the Veteran's surviving spouse, as defined in 38 C.F.R. § 3.50, for the purpose of eligibility for VA death benefits.  The Board acknowledges the appellant's sincere belief that she should be entitled to VA benefits due to the assistance she gave the Veteran after they were divorced. However, the pertinent legal authority governing recognition as a surviving spouse for VA benefits purposes is clear and specific, and requires that they be married at the time of death.  The Board is bound by such authority.  Indeed, the Board is without authority to grant a claim for benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; McCay v. Brown, 9 Vet. App. 183, 189 (1996). 

As the appellant may not be recognized as the Veteran's surviving spouse, the claim on appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As the appellant may not be recognized as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits, the appeal is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


